DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the polymer substrate" in line 6.  There is insufficient antecedent basis for this limitation in the claim, as the substrate of line 3 is not a “polymer substrate”, and furthermore claims 2-3 recite a glass substrate, which cannot be polymer. 
Claim 16 recites the limitation "the transparent conductor" in 1. However, claim 16 depends from claim 9, and claim 1, which both do not disclose a transparent conductor. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0059291) in view of Krishnan et al. (US 2007/0009709).
Regarding claim 1, Li discloses an optically high transparency, adjustable haze, superomniphobic, structure (see figure 1, for instance; see also paragraph [0004]), comprising: a substrate (104) selected from the group consisting of a rigid substrate and a flexible substrate ([0063]), having a top surface and an opposing bottom surface; a sub-wavelength (see figure 3, 100 nm), nanostructured texture (imprinted by 102; see fig. 3) formed on at least one of the top surface and the bottom surface of the polymer substrate (see 35 USC § 112 rejection above); a silicon dioxide (106; [0045]) coating applied to the sub-wavelength, nanostructured texture. However, Li does not expressly disclose a low surface energy material deposited on the silicon dioxide coating.
Krishnan discloses an optically high transparency, adjustable haze, superomniphobic, structure (see figure 4, for instance),  including a low surface energy material (‘fluorosilane’; [0023]) deposited on the surface region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the low surface energy material coating as Krishnan on the silicon dioxide layer of Li. The motivation for doing so would have been to achieve a desired wettability of the surface region, as taught by Krishnan ([0023]).
Regarding claim 4, Li in view of Krishnan discloses the structure of claim 1, wherein the flexible substrate comprises plastic ([0007]).
Regarding claim 5, Li in view of Krishnan discloses the structure of claim 4, wherein the plastic is selected from the group consisting of polymer ([0007]).

Regarding claim 7, Li in view of Krishnan discloses the structure of claim 1, wherein the nanostructure comprises a plurality of blades ([043]).
Regarding claim 8, Li in view of Krishnan discloses the structure of claim 1, wherein the silicon dioxide coating (106) imparts super hydrophilic feature to the structure ([0012]).
Regarding claim 9, Li in view of Krishnan discloses the structure of claim 1, wherein the low surface energy material imparts superomniphobic feature to the structure (Krishna [0023]).
Regarding claim 10, Li in view of Krishnan discloses the structure of claim 1, wherein transmission and haze at 550 nm wavelength are greater than 80% and greater than 0.1% to more than 90%, respectively ([0019]).
Regarding claim 11, Li in view of Krishnan discloses the structure of claim 1, wherein the water contact angle and oil contact angle are each over 150° (Krishna [0023]).
Regarding claim 12, Li in view of Krishnan discloses the structure of claim 1, wherein the silicon dioxide coating is 5-1000 nm thick ([0031]).
Regarding claim 13, Li in view of Krishnan discloses the structure of claim 1, wherein the plurality of blades has a height from about 100-35000 nm ([0027]-[0028]).

Regarding claim 17, Li in view of Krishnan discloses the structure of claim 1, wherein the sub-wavelength, nanostructured texture is re-entrant.
Regarding claim 18, Li discloses a method of fabricating an optically high transparency, adjustable haze, superomniphobic, structure (see figure 1, for instance, see also paragraph [0004]), comprising: obtaining a substrate (104) selected from the group consisting of a rigid substrate and a flexible substrate ([0063]), having a top surface and a bottom surface; forming a sub-wavelength (see figure 3, 100 nm), nano structured texture (imprinted by 102; see fig. 3) comprising a reentrant structure on at least one of the top surface and the bottom surface of the substrate (104); applying a silicon dioxide coating (106; [0045]) to the sub-wavelength, nano-structured texture. However, Li does not expressly disclose depositing a low surface energy material on the silicon dioxide coating.
Krishnan discloses an optically high transparency, adjustable haze, superomniphobic, structure (see figure 4, for instance), including depositing a low surface energy material (‘fluorosilane’; [0023]) deposited on the surface region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the low surface energy material coating as Krishnan on the silicon dioxide layer of Li. The motivation for doing so would have been to achieve a desired wettability of the surface region, as taught by Krishnan ([0023]).

Regarding claim 20, Li in view of Krishnan discloses the method of claim 18, wherein the silicon dioxide coating (106) is applied by a plasma enhanced chemical vapor deposition technique, and the low surface energy material is applied by a vapor deposition and spin coating technique ([0009]; [0045]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Krishnan et al., and in further view of Jin et al. (US 8,017,234).
Regarding claims 2 and 3, Li in view of Krishnan discloses the structure of claim 1. However, Li in view of Krishnan does not expressly disclose wherein the rigid substrate comprises glass, wherein the glass is selected from the group consisting of fused silica and soda lime glass and low iron tempered glass.
Jin discloses a structure (see figure 1, for instance), wherein the rigid substrate comprises glass (column 7, lines 8-14), wherein the glass is selected from the group consisting of fused silica and soda lime glass and low iron tempered glass (column 7, lines 8-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the glass substrate material as Jin as the substrate of Li. The motivation for doing so would have been to use conventional substrate materials in the art to reinforce the substrate of the device of Li, while having high solvent resistance and corrosion resistance, as taught by Jin (column 3, lines 60-67).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Krishnan et al., and in further view of Korevaar et al. (US 2008/0047604).
Regarding claims 15 and 16, Li in view of Krishnan discloses the structure of claim 1, wherein one of the top and bottom surfaces of the substrate has the sub-wavelength, nanostructured texture formed thereon. However, Li in view of Krishnan does not expressly disclose the other of the top and bottom surfaces has a transparent conductor deposited thereon, wherein the transparent conductor can be selected from the group consisting of metal nanowires, metal nanomesh, doped metal dioxide and combinations thereof.
Korevaar discloses an optically high transparency, adjustable haze, superomniphobic, structure (see figure 3, for instance), wherein the other of the top and bottom surfaces has a transparent conductor (102b) deposited thereon, wherein the transparent conductor can be selected from the group consisting of metal nanowires, metal nanomesh, doped metal dioxide and combinations thereof ([0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transparent conductor as Korevaar on the backside substrate surface of Li. The motivation for doing so would have been to aid in the manufacture of a photovoltaic device using the nanostructures as disclose, as taught by Korevaar ([0059]; [0074]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        12/31/2021